ORDER

Andre Lamont Grant Bey appeals a district court judgment that dismissed his civil rights complaint filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Grant Bey filed his complaint in the district court alleging only that the defendant Michigan officials conspired against him. Plaintiff named the defendants in their individual and official capacities and sought compensatory and punitive damages. The district court dismissed the complaint sua sponte for failure to state a claim upon which relief can be granted, and plaintiff filed a timely notice of appeal. On appeal, plaintiff asserts that he adequately stated a claim upon which relief can be granted in his complaint.
Upon de novo review, see White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its opinion dated November 8, 2002. Even read indulgently, plaintiff’s complaint provides no factual basis for his conclusory allegations that the defendants conspired against him. See Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987); Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir. 1987). Further, plaintiffs claims are not cognizable under § 1983 insofar as a ruling in plaintiff’s favor in a § 1983 action would necessarily implicate the continued validity of his imprisonment or of a prison disciplinary conviction. See Spencer v. Kemna, 523 U.S. 1, 17-18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Edwards v. Balisok, *996520 U.S. 641, 648, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997); Heck, v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Accordingly, the district court properly dismissed plaintiffs complaint.
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.